Citation Nr: 0014451	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
September 1989.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  Jurisdiction currently resides 
with the Atlanta, Georgia, RO.

The appellant filed a claim in December 1996 for service 
connection for an injury to the third finger of his right 
hand and for a back injury.  The appeal stems from a 
September 1997 rating decision that denied service connection 
for residuals of a back injury and finger injury, right hand.  
In May 1999, the RO granted service connection for residuals 
of a fracture to the third metacarpal of the right hand.  In 
order to continue that claim on appeal, the appellant would 
have needed to file a new notice of disagreement.  Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  The appellant has not expressed disagreement as 
to the assigned noncompensable evaluation and did not offer 
testimony in regard to his right finger injury at the time of 
his hearing before the Board.  Thus, the Board holds that 
this claim is not on appeal and will not be discussed in this 
decision.  


FINDING OF FACT

Competent evidence attributing post-service lumbosacral 
sprain to service has not been presented.



CONCLUSION OF LAW

The claim for service connection for lumbosacral strain is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a September 1997 rating decision that 
denied service connection for residuals of a back injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The RO was unable to obtain service medical records and 
documented its efforts in the file.  The appellant was 
contacted by the RO and asked to submit copies of his service 
medical records.  The appellant submitted copies of his 
service medical records.  All medical records available 
through the Personnel Electronic Records Management System 
were submitted.

In November 1988, the appellant complained of back pain.  He 
reported no significant history of back trauma, but that he 
had recently increased his exercise.  There was point 
tenderness over the right posterior flank and upper lumbar 
paraspinous area.  There was full range of motion and the 
neurovascular system was intact.  Muscle strain was 
diagnosed.  He was given a profile to run at his own pace for 
two weeks.

A separation examination was conducted in July 1989.  The 
appellant complained of a history of frequent back pain.  The 
condition of his spine and musculoskeletal system was normal.  
The examiner specifically noted that as to the lumbar spine 
there was full range of motion, no deformity and straight leg 
raising test was negative.  In the summary of defects and 
diagnoses, a lumbar spine condition was not indicated.

A VA examination was conducted in April 1999.  The appellant 
complained of receiving a low back injury during field 
training exercises in 1986 to 1987.  He reported chronic back 
pain with stiffness going up into his neck.  He denied 
weakness or numbness in his legs.  On examination, the lumbar 
spine was not tender to palpation.  He had 75 degrees of 
flexion, 35 degrees of extension, 40 degrees of lateral 
movement both left and right, and 35 degrees of rotation both 
left and right.  Motor strength was 5/5, sensory examination 
was intact and deep tendon reflexes were 2+ throughout.  X-
rays of the lumbar spine showed no defects.  Lumbosacral 
sprain without evidence of degenerative joint disease and 
with slightly decreased range of motion was diagnosed.  He 
had a back injury in the past.

The appellant testified before the Board in March 2000.  He 
hurt his back in service while lifting a launcher leg in 
setting up a missile launcher.  It caused immediate pain and 
he reported to sick call.  He went to sick call just that one 
time.  He had problems after that but did not go to sick 
call.  After service he went to college.  Although he 
continued to have back problems he did not seek medical 
attention because he had no medical insurance.  The pain was 
chronic, and it radiated into his legs and affected his 
circulation.  After college he went to work as an industrial 
painter.  He continued to have the same problems.  He went to 
the VA and they found a severe lumbar back sprain.  He has 
had no treatment.  The pain seemed to increase as the years 
go by.  

The claim for service connection for lumbosacral strain is 
not well grounded.  The appellant has provided competent 
evidence of an inservice diagnosis.  A muscle strain in the 
vicinity of the low back was diagnosed in service in November 
1998.  However, at the time of his separation examination in 
July 1989, the condition of his back was normal and 
lumbosacral strain or sprain was not indicated.  This leads 
to Board to the conclusion that the inservice strain was 
acute and resolved by the time the appellant separated from 
service.

Lumbosacral sprain has been diagnosed post-service.  The 
examiner indicated a history of injury, presumably the 
history the appellant reported of injury during field 
training exercises between 1986 to 1987.  However, the 
examiner merely noted this history and did not link the post-
service diagnosis made many years after service to the 
inservice injury or diagnosis.  A bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App 406, 409 (1995).  
Therefore, as the appellant has failed to provide competent 
evidence of a nexus, or link, between the inservice injury 
and the current disability, the claim for service connection 
for lumbosacral strain is not well grounded.

The Board has considered the appellant's testimony.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Although competent to 
describe his back pain, the appellant lacks the medical 
training and expertise to link his current diagnosis of 
lumbosacral sprain in 1999 to the inservice 
complaint/diagnosis of muscle strain made in 1988.  

The Board has examined whether the nexus between service and 
current lumbosacral sprain could be satisfied under the 
provisions of 38 C.F.R. § 3.303(b) (1998); Savage, 10 Vet. 
App. at 495 (1997) by evidence of chronicity or continuity of 
symptomatology.  The chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  No chronic back conditions were shown during 
service.  The appellant made one complaint regarding his back 
and on separation examination in July 1989, his back was 
normal.  Therefore, chronicity is not established.

A claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 488 (1997).  In testimony, the 
appellant indicated he had chronic pain since injuring his 
back and reporting it in service.  The appellant is competent 
to note and report his pain, and for the purposes of 
determining whether his claim is well grounded his statements 
are accepted as true.  The appellant has not provided 
continuity of symptomatology by this testimony.  His 
statements that he has, "chronic back pain, bad circulation 
and tingling sensation," do not support a finding of 
continuity of symptomatology as they describe only his 
current condition and are too vague to relate his current 
symptoms to his prior symptoms or to his period of service or 
any applicable presumptive period.  Brewer v. West, 11 Vet. 
App. 228 (1998).

Additionally, a competent medical opinion is still necessary 
to link any current diagnosis to the chronic symptomatology 
that the appellant has testified that he has had since 
service.  The VA examiner did not link the symptomatology as 
described by the appellant since service to the current 
diagnosis which was lumbosacral sprain without evidence of 
degenerative joint disease just as he did not link the post-
service diagnosis to the inservice injury/diagnosis.  
Therefore, these provisions do not assist the appellant in 
well-grounding his claim.

When the veteran has not met his burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in December 1998 and the 
Supplemental Statement of the Case issued in May 1999.  
Furthermore, in the hearing before the Board, the undersigned 
reviewed the law on the issue of well grounded claims, 
clarified that there was no additional outstanding evidence, 
and explained the deficits in the evidence.  The appellant 
and his representative were advised of the need to submit 
competent evidence to well ground the claim, and the file was 
held open for an additional 30 days in order for the 
appellant to submit additional evidence.  In this respect, 
the Board is satisfied that any obligation imposed by section 
5103(a) or 38 C.F.R. § 3.301 (1999) has been satisfied.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the argument as 
to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well grounded claim, the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for lumbosacral strain is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

